NO. 12-11-00013-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DAN J. SIMPSON AND,                              §                      APPEAL
FROM THE 241ST
DANIELLE T. SIMPSON,
APPELLANTS
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
LINDALE STATE BANK,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 42.3(c).  The judgment in this case was signed on December 16,
2010.  Appellants timely filed a notice of appeal that failed to contain the
information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e),
i.e., a certificate of service showing service on all parties to the trial
court's judgment.
            On
January 14, 2011, Appellants were notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e).  They were further notified that unless they filed
an amended notice of appeal on or before February 14, 2011, the appeal would be
referred to the court for dismissal.  See Tex. R. App. P. 42.3(c).  The deadline for filing an amended
notice of appeal has passed, and Appellants have not corrected their defective
notice of appeal.  Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.–Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004, pet. denied).
 
 
 
Opinion delivered February 16, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)